DETAILED ACTION

Status of the Claims
This action is in response to the applicant request for continued examination filed on 3/26/2021 for application 15/831,450 filed on 12/5/2017. Claims 1 is amended. Claim 2 is previously canceled. Claim 3 and 7 are previously amended. Claim 14 is previously added. Claims 1 and 3 – 14 are pending and have been examined.

The previous claim rejection under 35 USC 112(a) has been withdrawn in light of the applicant’s amendments and remarks.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “many" in claim 1 is a relative term which renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In addition, Claim 1 recites the limitation "the neuro network system" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ge, Compressing Deep Neural Networks for Efficient Visual Inference, Processing of the IEEE International Conference on Multimedia and Expo (ICME), Jul, 2017 in view of Tweedie, Neural Network Applications in Stylometry: The Federalist Papers, Computers and the Humanities 30, 1 – 10, 1996. 

Regarding Claim 1, Ge discloses: the method of designing a neural network system (Ge, abs. ln. 4 – 5, where method of developing deep neural network compression framework) comprising steps of: 
after the training phase are completed and no more training phase is performed (Ge, Fig. 1 & sec. 4, ln. 2 – 3, where trained deep model is imported to the service), dividing the plural neuron connection weights into first-portion neuron connection weights and second-portion neuron connection weights according to a threshold value, wherein the absolute values of the first-portion neuron connection weights are lower than the threshold value (Ge, sec. 4.1, Pruning Model, where the weights 
modifying the values of the first-portion neuron connection weights to be zero (Ge, sec. 4.1, Pruning Model, where the weights that the amplitude is below a pruning factor t [first-portion neuron connection weights] will be set to zero); and
generating a modified weight group, wherein the zero-modified first-portion neuron connection weights and the second-portion neuron connection weights are combined as the modified weight group (Ge, sec. 4.1, Coding Module, ln. 2, where weights represented as {1, … w1, 0, … wk, 0, … wa, …} [modified weight group]).
After the modified weight group is generated, the neuro network system is in an application phase, wherein in the application phase, the neural network system performs computations according to the modified weight group (Ge, fig. 1, where compressed mode is send to mobile device for inference).
Ge did not explicitly disclose:
defining the neural network system, wherein the neural network system comprises plural neurons and plural neuron connection weights among plural neurons;
performing many iterations of training phases to acquire the values of the plural neuron connection weights in an original weight group of the neural network system;
Tweedie explicitly disclose: 
defining the neural network system, wherein the neural network system comprises plural neurons  and plural neuron connection weights among plural neurons (Tweedie, fig. 2 & sec. 2.1, para. 1, where structure of the neural network is defined including plural neurons and plural connections and weights among plural neurons);
performing many iterations of training phases (Tweedie, page. 6, para. 2, ln. 2, where 50 iterations) to acquire the values of the plural neuron connection weights in an original weight group of the neural network system (Tweedie, page. 3, para. 1, where neural network trained to acquire adjusted weights);
Ge and Tweedie both teach methods of implementing neural network application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ge’s teaching of compressing trained neural network system with Tweedie’s teaching of implementing and training neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification for the combination yield predictable results. 

Claim 3 - 10 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Tweedie further in view of Jain et al. (Implications of Memory-Efficiency on Sparse Matrix-Vector Multiplication, Symposium on Application Acceleration in High-Performance Computing, 2011). 


Jain explicitly discloses generating a coefficient table and a non-zero weighting table according to the modified first-portion neuron connection weights and the second-portion neuron connection weights (See at least Jain, Fig. 2 – 3 and Sec. IIIB, Para. 2, Line. 6 – 9, where searching the sparse matrix [first-portion neuron connection weights and second-portion neuron connection weights] to find blocks of non-zero elements … providing ... the corresponding bitmap [non-zero weighting table] and non-zero values [coefficient table]).
Ge (in view of Tweedie) and Jain both disclose efficient data structure for mobile devices and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Ge (in view of Tweedie)’s teaching of neural network compression technique with Jain et al.’s teaching of sparse matrix data structure and computation to achieve the claimed invention. One of the skill in the art would have motivated to make this modification in order to eliminate memory limitations (Jain abs. ln. 6 – 7). 

Regarding Claim 4, depending on Claim 3, Ge in view of Tweedie and Jain further disclose: generating the modified weight group according to the coefficient table and the non-zero weighting table (Jain fig. 2, where top figure is the sparse matrix [modified weight group] of the bitmap [non-zero weighting table] and value0 – valuennz [coefficient table]).

Regarding Claim 5, depending on Claim 3, Ge in view of Tweedie and Jain further disclose: wherein if an absolute value of a first neuron connection weight in the original weight group is higher than or equal to the threshold value (Ge, sec. 4.1, Pruning Model, where the weight [a first neuron connection weight] that the amplitude is not below a pruning factor t [threshold value]), the value of the first neuron connection weight is stored in the coefficient table and a first indicating bit is stored in the non-zero weighting table to indicate that the value of the first neuron connection weight is not zero (Jain, fig. 2 – 3, where the bitmap value = 1 indicating the weight value not set to zero and the weight is stored in the following value block).

Regarding Claim 6, depending on Claim 5, Ge further discloses: wherein the first neuron connection weight is assigned to the second-portion neuron connection weights (Ge, sec. 4.1, Pruning Model, where the weight [first neuron connection weight & second-portion neuron connection weight] that the amplitude is not below a pruning factor t [threshold value]).

Regarding Claim 7, depending on Claim 6, Ge in view of Tweedie and Jain further disclose: wherein if an absolute value of a second neuron connection weight in the original weight group is lower than the threshold value (Ge, sec. 4.1, Pruning Model, where weight [second neuron connection weights] that the amplitude is below a pruning factor t [threshold value] will be set to zero), the value of the second neuron connection weight is not stored in the coefficient table and a second indicating bit is stored in the non-zero weighting table to 

Regarding Claim 8, depending on Claim 7, Ge further disclose: wherein the second neuron connection weight is assigned to the first-portion neuron connection weights (Ge, sec. 4.1, Pruning Model, where the weights [second neuron connection weight & first-portion neuron connection weights] that the amplitude is below a pruning factor t [threshold value]).

Regarding Claim 9, depending on Claim 3, Jain further discloses: wherein the neural network system further comprises a storage device and a processing unit (Jain, fig. 4, where DDR2 is the storage device, PPC, RCG, control block, DMUX and compute core is the processing unit), and the coefficient table and the non-zero weighting table are stored in the storage device (Jain, sec. IIIC, para. 2, ln. 1 – 3, where bitmap, non-zero values store in DDR2 initially).

Regarding Claim 10, depending on Claim 9, Jain further discloses: wherein the processing unit comprises a management engine for converting the coefficient table and the non-zero weighting table into the modified weight group (Jain, fig. 4 and sec. IIIC, para. 4, ln. 5 – 6, where RCG with Compute Core [management unit] generate the rows and columns from bitmap [non-zero weighting table] to map the non-zero values [coefficient table]).



Regarding Claim 13, depending on Claim 12, Ge further discloses: wherein the processing unit is a handheld device or an Internet of things device (Ge, fig. 1, where mobile devices).

Regarding Claim 14, depending on Claim 4, Jain further discloses: wherein the modified weight group is generated by multiplying the value stored in the coefficient table by corresponding indicating bit stored in the non-zero weighting table (Jain, fig. 4 and sec. III C, para. 1 - 4, where the compute core performs Multiply of bitmap [non-zero weighting table], generated by RCG, and the corresponding non-zero values [value stored in the coefficient table]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Tweedie and Jain further in view of Zacek (Modular Neural Network in the Cloud, 10th Jubilee IEEE International Symposium on Applied Computational Intelligence and Informatics, 2015). 


 Zacek explicitly disclose: wherein the management engine is a cloud management engine (Zacek abs. ln. 1 – 2, implement common neural network algorithms in the cloud).
Ge (in view of Tweedie and Jain) and Zacek both teach methods of implementing neural network application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Ge (in view of Tweedie and Jain)’s teaching of compressed neural network system with Zacek’s teaching of cloud architecture of modular neural network to achieve the claimed invention. One of the skill in the art would have motivated to make this modification in order to provide access to vast resources of data that are not possible to maintain in on board memory (Zacek intro. para. 4, ln. 1 – 3, provide automation systems with access to vast resources of data that are not possible to maintain in on board memory).

Response to Amendment
Applicant’s remark filed on 3/26/2021 has been fully considered but they are not persuasive. 
In light of applicant’s remarks and amendment, examiner has updated the prior art rejection. Applicant’s arguments with respect to prior art rejection on claim 1 and 3 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/Primary Examiner, Art Unit 2122